Citation Nr: 1009242	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has presented new and material evidence 
to reopen a claim for status as a veteran, based on character 
of discharge, for VA benefits purposes.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The claimant served on active military duty from May 1974 to 
March 1977, and was discharged under other than honorable 
conditions.  The question of the claimant's entitlement to 
Veteran status on the basis of that character of discharge is 
the subject of the claim requested to be reopened on appeal.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 denial of reopening of the claim 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  By a decision mailed to the appellant in May 2003, the RO 
determined that he is not eligible for any VA benefits by 
reason of the character of his discharge from the U.S. Navy.  
That RO decision became final when not timely appealed.

2.  Since the last prior final denial of the claim of status 
as a veteran for VA benefits purposes, based on the character 
of discharge, evidence received does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
evidence received is either redundant of evidence previously 
received, or, by itself or together with evidence previously 
of record, does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received since the 
last final decision denying Veteran status entitlement for VA 
benefits purposes based on character of discharge, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In new and material evidence claims, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
request to reopen the claim of Veteran status for VA benefits 
purposes.  The appellant was afforded a VCAA notice letter in 
November 2007 informing him of the requirements to reopen his 
claim as well as the underlying requirements support his 
claim for Veteran status.  The appellant was also afforded an 
accompanying copy of the applicable regulation for the 
underlying claim, 38 C.F.R. § 3.12, to further inform him of 
the basis of the prior denial and basis by which he might 
sustain the underlying claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did not provide Dingess-type notice.  
However, the issue on appeal is a request to reopen a claim 
for Veteran status, not for disability benefits.  
Additionally, to whatever extent Dingess-type notice may have 
been warranted, this failure is in this case moot and 
harmless because the request to reopen the claim is not 
reopened, and the underlying claim for Veteran status is 
thereby denied.

VA has a duty to assist the claimant in the development of 
claims.  This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, pertinent service personnel records were already 
previously obtained, and there was no indication of the 
existence of additional pertinent evidence which presented a 
reasonable possibility of furthering the claim.  
Additionally, a medical issue was not reasonably presented so 
as to warrant obtaining either additional medical records or 
a VA examination.  

The appellant has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio, supra.  

II.  Request to Reopen Claim for Veteran Status

The appellant seeks to reopen his claim of Veteran status for 
purposes of entitlement to VA disability benefits.  The RO 
previously denied that claim in a May 2003 determination that 
the claimant's character of discharge from service 
constitutes a bar to receipt of any VA benefits.  That prior 
VA determination in May 2003 was not appealed, and 
accordingly it is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.302, 20.1103 (2009).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).

For those requests to reopen a finally decided claim received 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from Aug. 
29, 2001).  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. § 3.13(c), 
the entire period of service constitutes one period of 
service, and entitlement will be determined by the character 
of the final termination of such period of service.  See 
38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing eligibility for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  A statutory 
bar is applicable in this case, as discussed below.  

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c):  
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

The pertinent regulation, 38 C.F.R. § 3.12, thus precludes 
Veteran status and provides that benefits are not payable to 
a former service member when the former service member is 
discharged under any one of six listed conditions.  One of 
these preclusive conditions, discharge as a deserter, was the 
RO's prior basis of denial of Veteran status in May 2003.  
38 C.F.R. § 3.12(c)(4).  The claimant calls attention to the 
fact that he was not absent without leave (AWOL) for 180 days 
prior to his discharge, and hence does not meet that 
criterion under the regulation, 38 C.F.R. § 3.12(c)(6).  
However, as the regulation clearly provides, discharge under 
any one of the six conditions renders the character of 
discharge a bar to payment of benefits.  38 C.F.R. § 3.12(c).  
Because the appellant meets the criterion of discharge as a 
deserter, as clearly shown by Special Court-Martial documents 
and service personnel records pertaining to his discharge 
contained within the claims file, he is ineligible for 
payment of benefits on that basis, regardless of his duration 
of AWOL status prior to that discharge.  38 C.F.R. § 3.12.

In an effort to reopen his claim and support the underlying 
claim on the merits, the appellant has submitted evidence 
consisting of some service personnel records including 
documents pertaining to his Special Court-Martial and pages 
from a military appellate court determination affirming a 
character of discharge finding of the lower military court, 
and his own statements as well as statements from family 
members seeking to explain the circumstances and reasons for 
his being AWOL - the principal basis of the Special Court-
Martial finding of desertion - prior to his discharge from 
service.  Essentially, he has asserted that he went AWOL 
because his father was abusing his mother, and the appellant 
felt the need to go home to protect her.  The Court-Martial 
documents show that, before the absence for which he was 
tried, he had been punished at Captain's Mast for an 
unauthorized absence of about 11 days during October 1975, 
and for missing ship's movement.

Much of the newly submitted evidenced was presented at his 
Special Court-Martial trial.  However, those circumstances 
and reasons for the Veteran's being AWOL, howsoever 
sympathetic they may appear, are ultimately not material to 
the question of the character of his discharge in this case, 
because they do not change the fact that he was discharged as 
a deserter and the service department has not upgraded his 
discharge status from "under other than honorable 
conditions."  38 C.F.R. § 3.12.  

While it is true that a person discharged under conditions 
other than honorable on the basis of an AWOL period of at 
least 180 days may achieve an exception to the bar from 
receipt of VA benefits on that basis by "demonstrat[ing] to 
the satisfaction of the Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized 
absence," that is not the basis of discharge in this case, 
and hence that exception to the bar from receipt of VA 
benefits is not applicable in this case.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).  There is no similar 
exception to the bar from receipt of VA benefits for 
deserters, and hence any such "compelling circumstances" 
are not material to this case.  

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) is a statutory 
bar to the payment of benefits, unless it is found that the 
person was "insane" at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Thus, "insanity" is a defense to all statutory 
and regulatory bars, while "compelling circumstances" is 
only a defense to the statutory bar due to other than 
honorable discharge resulting from an AWOL period of at least 
180 days.  The Veteran has not presented evidence of insanity 
as a reason for his desertion.  Rather, he has presented 
evidence to justify his AWOL status resulting his desertion, 
and those purported justifications actually support his 
having been sane, and not insane, at that time.  Hence, the 
submitted statements are not material to the question of 
insanity, because they do not support that exception to the 
statutory bar to benefits, and hence do not support reopening 
the claim on that basis.  

The submitted new evidence does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim, and accordingly is not material.  38 C.F.R. § 
3.156(a).  Thus, absent new and material evidence, the claim 
for Veteran status for VA benefits purposes is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

Because new and material evidence has not been presented or 
received to reopen the claim for status as a veteran, based 
on character of discharge, for VA benefits purposes, the 
claim is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


